DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Dremann on 7/12/2021.
The application has been amended as follows: 
32.    (Currently Amended) A sensor assembly comprising: a proximal end comprising a connector;
a body portion; and a distal end comprising:
a structure configured to support a first component, a neck portion, and
a hook, the hook being separate and extending proximally from the neck portion, wherein the hook and the neck portion form an opening proximal to the first component, the opening being configured to support a second component.
Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 32, for a sensor assembly comprising: a proximal end comprising a proximally from the neck portion, herein the hook and the neck portion form an opening proximal to the first component, the opening being configured to support a second component has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792